             Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 1 of 8



 1                                                                          Honorable Benjamin H. Settle

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8   CEDAR PARK ASSEMBLY OF GOD OF                    )       Civil No. 3:19-cv-05181
     KIRKLAND, WASHINGTON,                            )
 9                                                    )                 SUPPLEMENTAL
                  Plaintiff,                          )              VERIFIED COMPLAINT
10                                                    )               FOR INJUNCTIVE AND
          v.                                          )              DECLARATORY RELIEF
11                                                    )
     MYRON “MIKE” KREIDLER, in his official           )
12   capacity as Insurance Commissioner for the State )
     of Washington; JAY INSLEE, in his official       )
13   capacity as Governor of the State of Washington, )
                                                      )
                  Defendants.
14

15          Plaintiff, Cedar Park Assembly of God of Kirkland, Washington, by and through its

16   undersigned attorneys, files this Complaint for Injunctive and Declaratory Relief against the

17   Defendants, in their official capacities, and alleges as follows:

18                                           INTRODUCTION

19          1.      Paragraphs 1 through 3 of Plaintiff’s Second Amended Verified Complaint (ECF

20   No. 46), with paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

21                                       NATURE OF THE CASE

22          2.      Paragraphs 4 through 8 of Plaintiff’s Second Amended Verified Complaint, with

23   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

24
                                                                         ALLIANCE DEFENDING FREEDOM
                                                                              15100 N. 90th Street
     SUPPLEMENTAL                                       1                  Scottsdale, Arizona 85260
     VERIFIED COMPLAINT 3:19-cv-05181                                           (480) 444-0020
             Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 2 of 8



 1                                   JURISDICTION AND VENUE

 2          9.      Paragraphs 9 through 14 of Plaintiff’s Second Amended Verified Complaint, with

 3   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

 4                                               PARTIES

 5          15.     Paragraphs 15 through 17 of Plaintiff’s Second Amended Verified Complaint, with

 6   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

 7                                                FACTS

 8   Cedar Park Assembly of God

 9          18.     Paragraphs 18 through 23 of Plaintiff’s Second Amended Verified Complaint, with

10   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

11   Cedar Park’s Beliefs Regarding the Sanctity of Human Life and Abortion

12          24.     Paragraphs 24 through 38 of Plaintiff’s Second Amended Verified Complaint, with

13   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

14   Cedar Park’s Employer-Sponsored Health Insurance

15          39.     Paragraphs 39 through 48 of Plaintiff’s Second Amended Verified Complaint, with

16   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

17          48.1.   On August 14, 2019, Cedar Park was informed that its insurance provider, Kaiser

18   Permanente, would require Cedar Park to include abortion coverage in its health care plan set to

19   renew on September 1, 2019. Due to the late notice from Kaiser and the Church’s commitment to

20   care for its employees through the continuity of health care coverage, Cedar Park made the decision

21   to renew its insurance plan, and did so under protest.

22          48.2    Kaiser Permanente has stated that it will not be accommodating any abortion

23   exclusions to fully insured groups, including Cedar Park. Kaiser therefore will not permit Cedar

24   Park to invoke the limited religious exemption in RCW § 48.43.065, which allows Cedar Park to
                                                                      ALLIANCE DEFENDING FREEDOM
                                                                           15100 N. 90th Street
     SUPPLEMENTAL                                      2                Scottsdale, Arizona 85260
     VERIFIED COMPLAINT 3:19-cv-05181                                        (480) 444-0020
                Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 3 of 8



 1   refuse to directly provide coverage for abortion or abortifacient contraceptives (but still allows the

 2   insurer to charge Cedar Park a separate premium or fee for the objectionable coverage).

 3             48.3   Kaiser Permanente will change the Church’s plan mid-year to eliminate coverage

 4   of abortion if SB 6219 is enjoined.

 5   Senate Bill 6219

 6             49.    Paragraphs 49 through 58 of Plaintiff’s Second Amended Verified Complaint, with

 7   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

 8   RCW § 48.43.065

 9             59.    Paragraphs 59 through 76 of Plaintiff’s Second Amended Verified Complaint, with

10   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

11   The Effect of SB 6219 on Cedar Park

12             77.    Paragraphs 77 through 89 of Plaintiff’s Second Amended Verified Complaint, with

13   paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

14                                                COUNT I

15                              Violation of the Free Exercise Clause of the
                            First Amendment to the United States Constitution
16
               90.    Plaintiff realleges all matters set forth in paragraphs 1–89 and incorporates them
17
     herein.
18
               91.    Paragraphs 91 through 134 of Plaintiff’s Second Amended Verified Complaint,
19
     with paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).
20
                                                 COUNT II
21                            Violation of the Equal Protection Clause of the
                         Fourteenth Amendment to the United States Constitution
22
               135.   Plaintiff realleges all matters set forth in paragraphs 1–89 and incorporates them
23
     herein.
24
                                                                        ALLIANCE DEFENDING FREEDOM
                                                                             15100 N. 90th Street
     SUPPLEMENTAL                                       3                 Scottsdale, Arizona 85260
     VERIFIED COMPLAINT 3:19-cv-05181                                          (480) 444-0020
               Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 4 of 8



 1             136.    Paragraphs 136 through 148 of Plaintiff’s Second Amended Verified Complaint,

 2   with paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

 3                                                COUNT III
                                Violation of the Establishment Clause of the
 4                           First Amendment to the United States Constitution
 5             149.    Plaintiff realleges all matters set forth in paragraphs 1–89 and incorporates them

 6   herein.

 7             150.    Paragraphs 150 through 160 of Plaintiff’s Second Amended Verified Complaint,

 8   with paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

 9                                                COUNT IV
                    Violation of Religious Autonomy Guaranteed by the Religious Clauses
10
                          of the First Amendment to the United States Constitution
11             161.    Plaintiff realleges all matters set forth in paragraphs 1–89 and incorporates them

12   herein.

13             162.    Paragraphs 162 through 172 of Plaintiff’s Second Amended Verified Complaint,

14   with paragraph numbers, are adopted here pursuant to Fed. R. Civ. P. 10(b) and 10(c).

15                                         PRAYER FOR RELIEF

16             WHEREFORE, Plaintiff respectfully requests that:

17             A)      This Court render a Declaratory Judgment, adjudging and declaring that SB 6219

18   and RCW § 48.43.065 violate the First and Fourteenth Amendments to the United States

19   Constitution, facially and as applied to Cedar Park;

20             B)      This Court enter an injunction preliminarily and permanently enjoining Defendants

21   and their agents from enforcing SB 6219, facially and as applied to Cedar Park;

22             C)      This Court enter an injunction preliminarily and permanently enjoining Defendants

23   and their agents from applying RCW § 48.43.065 to Cedar Park and other similar religious

24   organizations in a discriminatory manner;
                                                                       ALLIANCE DEFENDING FREEDOM
                                                                            15100 N. 90th Street
     SUPPLEMENTAL                                       4                Scottsdale, Arizona 85260
     VERIFIED COMPLAINT 3:19-cv-05181                                         (480) 444-0020
             Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 5 of 8



 1          D)     This Court issue the requested injunctive relief without a condition of bond or other

 2   security being required of Cedar Park;

 3          E)     This Court award Plaintiff attorney fees and costs against the Defendants under 42

 4   U.S.C. § 1988, and any other applicable statute; and

 5          F)     This Court award such other and further relief as it deems equitable and just.

 6

 7                 Respectfully submitted this 3rd day of October 2019,

 8                                            By: s/Kevin H. Theriot
                                              Kristen K. Waggoner (WSBA #27790)
 9                                            Kevin H. Theriot (AZ Bar #030446)*
                                              Elissa M. Graves (AZ Bar #030670)*
10                                            ALLIANCE DEFENDING FREEDOM
                                              15100 N. 90th Street
11                                            Scottsdale, Arizona 85260
                                              Telephone: (480) 444-0020
12                                            Facsimile: (480) 444-0025
                                              Email: kwaggoner@adflegal.org
13                                                   ktheriot@adflegal.org
                                                     egraves@adflegal.org
14                                            David A. Cortman (GA Bar #188810)*
                                              Alliance Defending Freedom
15                                            1000 Hurricane Shoals Rd. NE
                                              Suite D-1100
16                                            Lawrenceville, GA 30040
                                              Telephone: (770) 339-0774
17                                            Email: dcortman@adflegal.org
                                              Counsel for Plaintiff
18
                                              * Admitted pro hac vice
19

20

21

22

23

24
                                                                     ALLIANCE DEFENDING FREEDOM
                                                                          15100 N. 90th Street
     SUPPLEMENTAL                                     5                Scottsdale, Arizona 85260
     VERIFIED COMPLAINT 3:19-cv-05181                                       (480) 444-0020
             Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 6 of 8



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 3, 2019, I electronically filed the foregoing document with

 3   the Clerk of Court using the CM/ECF system, which will send notification of such filing to the

 4   following:

 5                                        Jeffrey Todd Sprung
                                            Paul M. Crisalli
 6                                    ATTORNEY GENERAL’S OFFICE
                                               800 5th Ave
 7                                              Ste 2000
                                           Seattle, WA 98104
 8
                                            Joyce A Roper
 9                                    ATTORNEY GENERAL’S OFFICE
                                            PO Box 40109
10                                       Olympia, WA 98504

11                                         Marta U DeLeon
                                      ATTORNEY GENERAL’S OFFICE
12                                          PO Box 40100
                                         Olympia, WA 98504
13                                      Counsel for Defendants

14

15           DATED: October 3, 2019              s/Kevin H. Theriot
                                                 Kristen K. Waggoner (WSBA #27790)
16                                               Kevin H. Theriot (AZ Bar #030446)*
                                                 Elissa M. Graves (AZ Bar #030670)*
17                                               ALLIANCE DEFENDING FREEDOM
                                                 15100 N. 90th Street
18                                               Scottsdale, Arizona 85260
                                                 Telephone: (480) 444-0020
19                                               Facsimile: (480) 444-0025
                                                 Email: kwaggoner@adflegal.org
20                                                      ktheriot@adflegal.org
                                                        egraves@adflegal.org
21
                                                 David A. Cortman (GA Bar #188810)*
22                                               ALLIANCE DEFENDING FREEDOM
                                                 1000 Hurricane Shoals Rd. NE
23                                               Suite D-1100
                                                 Lawrenceville, GA 30040
24                                               Telephone: (770) 339-0774
                                                                     ALLIANCE DEFENDING FREEDOM
                                                                          15100 N. 90th Street
     SUPPLEMENTAL                                     6                Scottsdale, Arizona 85260
     VERIFIED COMPLAINT 3:19-cv-05181                                       (480) 444-0020
           Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 7 of 8



 1                                      Email: dcortman@adflegal.org
                                        Attorneys for Plaintiff Cedar Park Assembly of God
 2                                      of Kirkland, Washington

 3                                      * Admitted pro hac vice

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                           ALLIANCE DEFENDING FREEDOM
                                                                15100 N. 90th Street
     SUPPLEMENTAL                           7                Scottsdale, Arizona 85260
     VERIFIED COMPLAINT 3:19-cv-05181                             (480) 444-0020
Case 3:19-cv-05181-BHS Document 52-1 Filed 10/03/19 Page 8 of 8
